 



AMENDMENT TO ADMINISTRATIVE SERVICES AND COST ALLOCATION AGREEMENT

WHEREAS, Old Lyme Insurance Company of Rhode Island, Inc. (“Old Lyme”) and Kaye
Group Inc. (“Kaye Group”) entered into an Administrative Services And Cost
Allocation Agreement (“Agreement”), dated January 1, 2002; and

WHEREAS, in 2004, Kaye Group changed its name to Hub International Group
Northeast Inc. (“Hub Group NE”); and

WHEREAS, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, receipt of which is hereby acknowledged
by the parties to this Amendment, it is hereby understood and agreed that the
following amendments are made to the Agreement.

1.     Defined Terms.     Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement.

2.     Name Change.     All references to “Kaye Group” are hereby changed to
“Hub Group NE.”

3.     ARTICLE II — shall be deleted and replaced with the following:

ARTICLE II — COMPENSATION

The fee for the Services rendered by Hub Group NE to Old Lyme from April 1, 2004
through December 31, 2004, will be 5.2% of Earned Premium for each calendar
quarter of the period. Earned Premium is defined as gross earned premium net of
return premium, less ceded reinsurance premiums earned by Old Lyme on all direct
and assumed business placed by PBC during the Accident Years subject to the
Underwriting Agreement. The fee shall be paid within 30 days after the end of
each calendar quarter. In calculating Earned Premium, no effect shall be given
to the loss portfolio transfer and reinsurance arrangements between Old Lyme and
nSpire Re.

The fee for the Services rendered by Hub Group NE to Old Lyme from January 1,
2005 through December 31, 2005, shall be $600,000. The fee shall be paid within
15 days after the end of each month in which the services are rendered.

The fee for Services rendered in future years shall be negotiated on an annual
basis, and shall be reflected in further amendments to this Agreement.

4.     ARTICLE III. A. — shall be deleted and replaced with the following:

A.     Any Amendment to the Administrative Services and Cost Allocation
Agreement that purported to terminate this Agreement effective December 31,
2004, is null and void.

 

 

Hub Group NE — Old Lyme
Administrative Services and Cost Allocation Agreement

 



--------------------------------------------------------------------------------



 



5.     Counterparts.     This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
triplicate by their respective officers duly authorized to do so, as of the date
and year first above written.

     
OLD LYME INSURANCE COMPANY
OF RHODE ISLAND, INC.
  HUB INTERNATIONAL GROUP NORTHEAST INC., TOGETHER WITH CERTAIN OF ITS WHOLLY
OWNED SUBSIDIARIES

                                    By:   /s/ John M. Parker       By:   /s/
Michael Sabanos     Name:   John M. Parker        Name:   Michael Sabanos    
Title: General Counsel       Title: Executive Vice President and Chief
Financial Officer    

 

 

2

Kaye Group — Old Lyme
Administrative Services and Cost Allocation Agreement

 